 

Exhibit 10.1

 

EMPLOYMENT AGREEMENT

 

This EMPLOYMENT AGREEMENT (this “Agreement”) is entered into as of July 11,
2018, by and between CITY NATIONAL BANK of West Virginia, (“City National”), and
Bruce VanHorn (the “Employee”).

 

WITNESSETH:

 

WHEREAS, concurrently with the execution and delivery of this Agreement, City
Holding Company, a West Virginia corporation and the sole shareholder of City
National entered into an Agreement and Plan of Merger (the “Merger Agreement”)
with Poage Bankshares, Inc., a Maryland corporation sole shareholder of Town
Square Bank, for the purpose, among others, of causing the merger of Town Square
Bank with and into City National (the “Merger”);

 

WHEREAS, the Employee has knowledge, experience and expertise in the area of
banking and financial services, and City National wishes to obtain the benefits
of the Employee’s knowledge, experience and expertise; and

 

WHEREAS, City National desires to employ the Employee on the terms and subject
to the conditions set forth herein and subject to determinations of safety,
soundness and fairness of City National’s regulatory entities, and the Employee
is willing to accept employment on such terms and conditions.

 

NOW, THEREFORE, for good and valuable consideration, the receipt and sufficiency
of which is hereby acknowledged, the parties, intending to be legally bound,
agree as follows:

 

1.            Condition and Effective Date.

 

1.1           Closing. The date that the Merger closes is called the “Closing
Date.” This Agreement shall be null and void if the Merger does not close for
any reason.

 

1.2           Effective Date. Subject to Section 1.1, this Agreement is
effective as of the date set forth in the introductory paragraph (the “Effective
Date”).

 

2.            Employment.

 

2.1           Position and Duties. Subject to the terms set forth herein, upon
the Closing Date, City National agrees to employ the Employee in the position of
Executive Vice President, and the Employee hereby accepts such employment. The
Employee shall have the duties consistent with his role as determined by
President and CEO of City National, including, but not limited to originating
and servicing commercial client relationships; supervising others in the
commercial lending function; training, mentoring and developing staff; and
interact with other City National management to grow and build City National’s
various product lines. During the term of the Employee’s employment, the
Employee will devote his best efforts and substantially all of his business time
and attention (except for vacation periods and reasonable periods of illness or
other incapacities permitted by City National’s general employment policies or
as otherwise set forth in this Agreement) to the business of City National. Such
services shall be performed in at such other location as City National may
reasonably require.

 

 

 

 

2.2           Term. The Employee’s employment shall commence on the Closing Date
and shall continue for two years by the mutual agreement of City National and
the Employee unless terminated in accordance with the provisions of this
Agreement (the “Employment Period”). After the expiration of two years, the
Employee may continue his employment with City National as an at-will employee.

 

3.            Compensation.

 

3.1           Base Salary. As consideration for the Employee’s services as an
employee, City National agrees to pay the Employee, upon the Closing Date, and
the Employee agrees to accept, an annual base salary of $202,000 (the “Base
Salary”). It is further understood and agreed that during the term of the
Employee’s status as an employee, the Employee shall be subject to the
withholding of taxes as required by law.

 

3.2           Bonus. Employee is eligible for annual cash bonus based upon
growth in the commercial loan portfolio for which Employee is responsible (the
“Employee Portfolio”). Employee will have a target bonus of $50,000 tied to
specific loan growth goals. The actual bonus paid could be smaller than $50,000
if loan growth is less than goal. The actual bonus may also be more than $50,000
if loan growth exceeds goals, but can be no more than 150% of the target amount
(or $75,000) under contraints common within City’s commercial loan incentive
plan. The cash bonus will be paid after the end of each fiscal year consistent
with the form and timing of payment of cash bonuses to other City National
executives. Employee and City National will work together in good faith to
establish, within 30 days after the date of this Agreement, the details of the
bonus plan, including without limitation determining loans included in the
Employee Portfolio, growth targets and portfolio quality standards, which
details will be set forth in Schedule A to be appended to this Agreement.

 

3.3           Benefits. So long as the Employee is employed by City National,
the Employee shall be entitled to participate in any benefit plans or programs
now or hereafter provided or made available to employees of City National
generally; provided, however, that nothing contained in this Agreement shall
require City National to establish, maintain or continue any such benefits or
programs already in existence or hereafter adopted for employees or executive
officers of City National.

 

4.            Termination.

 

4.1           Termination of Employment with City National.

 

 (a)          Death or Disability. If the Employee dies, or becomes disabled to
the extent that the Employee cannot perform his duties under this Agreement for
a period of more than ninety (90) consecutive days (the “Disability Period”),
this Agreement shall cease and terminate on the date of the Employee’s death or
conclusion of the Disability Period, as applicable.

 

 2 

 

 

 (b)          Termination for Cause. If this Agreement is terminated by City
National for Cause (as defined herein), this Agreement shall cease and terminate
as of the date of termination of the Employee. “Cause” shall be defined as (i)
commission of a willful act of dishonesty, including but not limited to theft or
embezzlement, in the course of the Employee’s duties hereunder; (ii) conviction
by a court of competent jurisdiction of a crime constituting a felony or
conviction with respect to any act involving fraud, dishonesty, or moral
turpitude; (iii) the Employee’s continued, habitual intoxication or performance
under the influence of controlled substances during working hours; (iv) frequent
or extended, and unjustifiable (not as a result of incapacity or disability)
absenteeism which shall not have been cured within thirty (30) days after City
National shall have advised the Employee in writing of its intention to
terminate the Employee’s employment in accordance with the provisions of this
subsection; (v) material breach of any violation of any material provision of
this Agreement or of any employment, noncompetition, confidentiality or other
agreement now or hereafter in effect between the Employee and City National
and/or agreements with City National’s regulatory agencies; (vi) a willful
violation by the Employee of any applicable law or significant policy of City
National or an affiliate causing material harm to City National or an affiliate,
regardless of whether the violation leads to criminal prosecution or conviction;
(vii) Employee is removed from office or permanently prohibited from
participating in City National’s affairs by an order issued under Section
8(e)(4) or Section 8(g)(1) of the Federal Deposit Insurance Act, 12 U.S.C. §
1818(e)(4) or (g)(1) or otherwise removed or permanently prohibited from
participating in City National’s or an affiliates’ activities by the any of City
National’s regulatory agencies; or (viii) the Employee’s willful and continued
personal misconduct, action, inaction, inability or refusal to perform the
duties and responsibilities of an Executive Vice President which shall not have
been cured within thirty (30) days after City National shall have advised the
Employee in writing of its intention to terminate the Employee’s employment in
accordance with the provisions of this subsection.

 

 (c)          Termination by Employee. The Employee may terminate his employment
with City National at any time and for any reason.

 

 (d)          Employee’s Rights Upon Termination with City National. In the
event that this Agreement is terminated with Cause under this Section 4.1, the
Employee shall receive the Base Salary and all other compensation and benefits
earned through the Employee’s final day of employment with City National,
subject to the terms of this Agreement. Upon termination for any reason under
this Section 4.1, the Employee shall be required to deliver to City National any
of City National’s assets in the possession of the Employee. The Employee’s
rights upon termination pursuant to this Section 4.1 shall be subject to
determinations of safety, soundness and fairness of City National’s regulatory
entities.

 

 3 

 

 

5.            Restrictive Covenants.

 

5.1           Confidential Information. The Employee acknowledges and agrees
that in connection with his employment by City National, the Employee will have
access to certain confidential and proprietary information owned by and related
to City National. For purposes of this Agreement, “Confidential Information”
means any proprietary information of or related to City National, including but
not limited to: (i) operations manuals and guidelines, marketing manuals and
plans, and business strategies, techniques and methodologies; (ii) financial
information, including information set forth in internal records, files and
ledgers, or incorporated in profit and loss statements, fiscal reports, sales
reports and business plans; (iii) any and all active prospective mergers or
acquisitions of City National, and all financial data, pricing terms,
information memoranda and due diligence reports relating thereto; (iv) all
internal memoranda and other office records, including electronic and data
processing files and records; (v) any communications, reports, memorandums or
other information provided by any bank regulatory agency; and (vi) any other
information constituting a trade secret under governing trade secrets law.

 

5.2           Exceptions. Notwithstanding the foregoing, Confidential
Information does not include any of the foregoing that is of general public
knowledge or is received in good faith from a third party having the right to
disclose it, who, to the best of the Employee’s knowledge, did not obtain such
information from City National and who imposes no obligation of secrecy on the
Employee with respect to such information.

 

5.3           Non-Disclosure of Confidential Information. The Employee shall not
at any time willfully use, disclose or divulge any such Confidential Information
to any person, firm or corporation, except: (i) in connection with the discharge
of his duties hereunder; (ii) with the prior written consent of City National
which consent may be withheld in City National’s sole discretion; or (iii) to
the extent necessary to comply with law or the valid order of a court of
competent jurisdiction, in which event the Employee shall notify City National
as promptly as practicable and, if possible, prior to making such disclosure.
The Employee shall use his best efforts to prevent any such disclosure by
others.

 

5.4           Non-Competition/Non-Solicitation. If the employment of Employee
terminates for any reason, then Employee agrees that he will not directly or
indirectly, either as principal, agent, employee, employer, co-partner, or in
any other individual or representative capacity whatsoever engage in the banking
and/or the financial services business which includes, but is not limited to,
commercial banking, consumer banking, retail banking, bank management, mortgage
brokerage, bank marketing, bank product marketing, or the savings and loan
business or mortgage business, or any other businesses in which City National is
involved. This non-compete shall apply to the following geographical area in any
county of any state in which the Company or City National Bank maintains
offices. This non-competition provision shall be in effect for a period of two
(2) years beginning immediately after the separation of employment. However, if
litigation and/or arbitration is commenced by the City National or Employee
directly or indirectly pertaining to this non-competition provision or the
non-solicitation provision herein below, then the non-competition and
non-solicitation provision(s) herein shall begin upon separation of employment,
continue through arbitration and/or litigation and terminate two years after
entry of a final non-appealable ruling by a court and/or arbitration tribunal of
competent jurisdiction.

 

 4 

 

 

If the employment of Employee terminates for any reason, then for a period of
two (2) years after employment with City National, the Employee agrees not to
solicit or assist any person in soliciting, any depositors, customers or
employees of City National, or directly or indirectly induce or attempt to
persuade any current or former employees of City National to terminate their
employment with the City National.

 

5.5           Injunction. The Employee and City National acknowledge and agree
that a violation of the covenants set forth in this Section 5 would cause
irreparable damage to City National, and that City National would not have an
adequate remedy at law. The Employee therefore agrees that City National, in
addition to all other remedies available under law or equity, shall be entitled
to an injunction (without posting any bond whatsoever) restraining such conduct
by the Employee in the event of a breach or threatened breach by the Employee of
this Agreement or any of the terms or conditions hereof.

 

6.            Arbitration. Any dispute or controversy arising under or in
connection with this Agreement shall be settled exclusively by arbitration,
conducted before a panel of three arbitrators, in Charleston, West Virginia, in
accordance with the rules of the American Arbitration Association then in
effect. The panel of arbitrators shall be determined as follows: City National
will choose one arbitrator, the Employee will choose one arbitrator, and the
third arbitrator will be chosen by the two arbitrators chosen by the Employee
and City National. Judgment may be entered on the arbitrator’s award in any
court having jurisdiction; provided, however, that City National shall be
entitled to seek a restraining order or injunction in any court of competent
jurisdiction to prevent any violation of the provisions contained herein, and
the Employee hereby consents that such restraining order or injunction may be
granted without the necessity of City National posting any bond. The expenses of
arbitration shall be borne by the party who was found to be in breach of the
Agreement. The parties shall bear their own legal fees and personal costs of
such arbitration. If the party who initiated arbitration is found by the
arbitration panel to have brought the action in bad faith, then such party shall
be responsible for the other party’s legal fees and other costs incurred as a
result of the arbitration.

 

7.            Entire Agreement. This Agreement constitutes the entire agreement
and understanding of the parties with respect to the subject matter hereof and
supersedes all prior agreements, arrangements and understandings of the parties
with respect to the subject matter hereof. No amendment or modification of this
Agreement shall be valid or binding unless made in writing and signed by the
parties hereto.

 

8.            Severability. If any provision of this Agreement shall be invalid
or unenforceable, in whole or in part, then such provision shall be deemed to be
modified or restricted to the extent and in the manner necessary to render the
same valid and enforceable, and this Agreement shall be construed and enforced
to the maximum extent permitted by law.

 

9.            Waiver. No waiver of any default or breach of this Agreement shall
be deemed a continuing waiver or a waiver of any other breach or default.

 

10.           Governing Law. This agreement shall be governed by and construed
in accordance with the laws of the State of West Virginia without regard to
principles of conflict of law.

 

 5 

 

 

11.          Assignment. The Employee may not assign any rights under this
Agreement without the prior written consent of City National. If City National,
or any entity resulting from any stock purchase, merger or consolidation with or
into City National, is merged with or consolidated into or with any other entity
or entities, or if substantially all of the stock or operating assets of any of
the aforementioned entities is sold or otherwise transferred to another entity,
the provisions of this Agreement shall be binding upon and shall inure to the
benefit of the continuing entity in, or the entity resulting from, such asset
purchase, merger or consolidation, or the entity to which such assets are sold
or transferred.

 

12.          Headings. The headings contained in this Agreement are for
reference purposes only and should not affect in any way the meaning or
interpretation of this Agreement.

 

[Signature Page Follows]

 

 6 

 

 

IN WITNESS WHEREOF, the parties hereto have caused this Agreement to be duly
executed as of the date first above written.

 

CITY NATIONAL BANK OF WEST VIRGINIA:             By: /s/ Charles R. Hageboeck  
    Charles R. Hageboeck, President and CEO             EMPLOYEE:           /s/
Bruce VanHorn     Bruce VanHorn    

 

 7 

 

 

Schedule A

 

Cash Bonus Details

 

To be prepared within 30 days after the date of this Agreement

 

 8 

 

